J-S58038-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

ERIC JAMES LOPEZ

                            Appellant               No. 591 WDA 2014


            Appeal from the Judgment of Sentence March 11, 2014
                In the Court of Common Pleas of Potter County
             Criminal Division at No(s): CP-53-CR-0000011-2013


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and PLATT, J.*

JUDGMENT ORDER BY GANTMAN, P.J.:                  FILED AUGUST 29, 2014

        Appellant, Eric James Lopez, appeals from the judgment of sentence

entered in the Potter County Court of Common Pleas, following his guilty

plea to one count each of simple assault and recklessly endangering another

person.1    As a prefatory matter, we observe counsel has filed an Anders2

brief on appeal.      Pursuant to Anders and Commonwealth v. Santiago,

602 Pa. 159, 978 A.2d 349 (2009), when counsel determines, after a

conscientious review of the record, that there are no non-frivolous issues for

____________________________________________


1
    18 Pa.C.S.A. §§ 2701(a) and 2705.
2
  Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493
(1967); Commonwealth v. McClendon, 495 Pa. 467, 434 A.2d 1185
(1981).


_________________________

*Retired Senior Judge assigned to the Superior Court.
J-S58038-14


review, counsel must: 1) petition the Court for leave to withdraw, certifying

that after a thorough review of the record, counsel has concluded the issues

to be raised are wholly frivolous; 2) file a brief referring to anything in the

record that might arguably support the appeal; and 3) furnish a copy of the

brief to the appellant and advise him of his right to obtain new counsel or file

a pro se brief to raise any additional points the appellant deems worthy of

review.   Id. at 173-79, 978 A.2d at 358-61.      Substantial compliance with

these requirements is sufficient.    Commonwealth v. Wrecks, 934 A.2d

1287, 1290 (Pa.Super. 2007). Santiago further requires counsel to include

in the Anders brief (1) a summary of the facts and procedural history, with

citations to the record; (2) reference to anything in the record that counsel

                                                                        hat the



frivolous. Santiago, supra at 178-79, 978 A.2d at 361.

      Instantly, counsel has substantially complied with the briefing

requirements under applicable law. See Santiago, supra; Wrecks, supra.

Nevertheless, counsel has not filed a separate petition in this Court to

withdraw as counsel including a copy of a letter to Appellant enclosing the

brief to Appellant and advising him of his right to obtain new counsel or file a

pro se brief to raise any additional points Appellant deems worthy of review.

Without that petition to withdraw, counsel has not properly complied with

the technical requirements of Anders. See Santiago, supra. Accordingly,


                                     -2-
J-S58038-14


we direct counsel to file with this Court a proper motion to withdraw,

which must also include a copy of the letter to Appellant enclosing the brief

as filed and fully advising Appellant of his rights to proceed pro se or with

newly retained counsel.3 Counsel has seven (7) days from the filing date of

this judgment order to comply with this directive.

       Panel jurisdiction is retained.




____________________________________________


3
  The certified record includes a petition to withdraw as counsel, which
counsel attached to the notice of appeal filed on April 7, 2014. By order
dated April 8, 2014, and filed April 9, 2014, the court denied counse
petition to withdraw as not properly before the trial court and directed
counsel to continue to represent Appellant. The trial court further stated
that any future petition to withdraw must be directed to the Superior Court
and in compliance with Pennsylvania law. Therefore, counsel must file a
separate petition to withdraw with this Court and in compliance with
Pennsylvania law.



                                           -3-